


Exhibit 10.4




Restricted Stock Unit
One-Year Vest


TRIMAS CORPORATION
2006 LONG TERM EQUITY INCENTIVE PLAN
RESTRICTED STOCK UNITS AGREEMENT


TriMas Corporation (the “Corporation”), as permitted by the TriMas Corporation
2006 Long Term Equity Incentive Plan (“Plan”), and as approved by the
Administrator, hereby grants to the individual listed below (“Grantee”), a
Restricted Stock Units Award (“Award”) for the number of Restricted Stock Units
set forth below (“Restricted Stock Units”), subject to the terms and conditions
of the Plan and this Restricted Stock Units Agreement (“Agreement”).
Unless otherwise defined in this Agreement or in Appendix A to this Agreement,
the terms used in this Agreement have the same meaning as defined in the Plan.
The term “Service Provider” as used in this Agreement means an individual
actively providing services to the Corporation or a Subsidiary or “Affiliate”
(as defined in Appendix A).
I.    NOTICE OF RESTRICTED STOCK UNITS AWARD
Grantee:
[specify Grantee’s name]
Date of Agreement:
[grant date]
Grant Date:
[grant date]
Number of Restricted Stock Units:
[number of Restricted Stock Units]



II.    AGREEMENT
A.    Grant of Restricted Stock Units. The Corporation hereby grants to Grantee
(who, pursuant to this Award is a Participant in the Plan) the number of
Restricted Stock Units set forth above, subject to adjustment as provided in
this Agreement. The Restricted Stock Units granted under this Agreement are
payable only in shares of Common Stock as described in Section II.A.2.
Notwithstanding anything to the contrary anywhere else in this Agreement, the
Restricted Stock Units subject to this Award are subject to the terms and
provisions of the Plan, which are incorporated by reference into this Agreement.
1.    Vesting.
(a)General. Subject to Section II.A.1(b), the Restricted Stock Units will vest
in full on the first anniversary of the Grant Date (“Vesting Date”), subject to
Grantee’s continued status as a Service Provider through such Vesting Date.
(b)Termination of Service; Forfeiture. Notwithstanding any other provision of
this Agreement:
(i)Voluntary Termination; Termination for Cause. Any unvested Restricted Stock
Units subject to the Award will be canceled and forfeited if Grantee voluntarily




--------------------------------------------------------------------------------




terminates as a Service Provider (other than for Good Reason as provided below),
or if Grantee’s status as a Service Provider is involuntarily terminated by the
Corporation or a Subsidiary or Affiliate for Cause. Notwithstanding the
foregoing, no termination of Grantee’s employment shall qualify as a termination
for Cause unless (x) the Corporation notifies Grantee in writing of the
Corporation’s intention to terminate Grantee’s employment for Cause within 90
days following the initial existence of the occurrence or event giving rise to
Cause, (y) Grantee fails to cure such occurrence or event within 30 days after
receipt of such notice from the Corporation and (z) the Corporation terminates
Grantee’s employment within 45 days after the expiration of Grantee’s cure
period in subsection (y).
(ii)Death; Disability. If Grantee ceases to be a Service Provider prior to the
Vesting Date as a result of Grantee’s death or Disability, Grantee shall fully
vest in the Restricted Stock Units subject to the Award as of the date on which
Grantee ceases to be a Service Provider due to Grantee’s death or Disability.
(iii)Qualifying Termination Prior to a Change of Control. If Grantee has a
“Qualifying Termination” (as defined in Appendix A) that occurs prior to a
“Change of Control” (as defined in Appendix A) and before the Vesting Date,
Grantee shall vest in a number of Restricted Stock Units in an amount equal to
the number of Restricted Stock Units that would have lapsed as of the Vesting
Date, adjusted pro-rata on a full calendar month basis in accordance with the
date on which Grantee terminates service.
(iv)Qualifying Termination Following a Change of Control. If Grantee has a
Qualifying Termination within two years following a Change of Control, Grantee
shall fully vest in the Restricted Stock Units subject to this Award.
Any Restricted Stock Units that do not vest in accordance with Section II.A.1(a)
or this Section II.A.1(b) shall be canceled and forfeited as of the date of
Grantee’s termination of services. Further, subject to Code Section 409A, the
Corporation retains the right to accelerate the vesting of all or a portion of
the Restricted Stock Units subject to this Award.
2.    Settlement.
(a)    General. Subject to Section II.A.2(b) below, and as soon as
administratively practicable following (but no later than thirty (30) days
following) the Vesting Date, the Corporation shall issue Grantee one share of
Common Stock for each vested Restricted Stock Unit.
(b)    Other Payment Events. Notwithstanding Section II.A.2(a), to the extent
the Restricted Stock Units have not previously been settled, if Grantee ceases
to be a Service Provider prior to the Vesting Date as a result of Grantee’s
death, Disability, or Qualifying Termination, and such cessation to be a Service
Provider constitutes a separation from service (within the meaning of Treasury
Regulation Section 1.409A-1(h)), the Corporation shall issue Grantee one share
of Common Stock for each vested Restricted Stock Unit as soon as practicable
following (but no later than thirty (30) days following) the date of such
cessation.
3.    Dividend Equivalent Rights. From and after the Grant Date and until the
earlier of (a) the time when the Restricted Stock Units vest and are settled in
accordance with Section II.A.2 hereof or (b) the time when Grantee’s rights to
the Restricted Stock Units are forfeited in accordance with Section II.A.1(b)
hereof, on the date that the Corporation pays a cash dividend (if any) to
holders of Common Stock generally, Grantee shall be credited with cash per
Restricted Stock Unit equal to the amount of such dividend.




--------------------------------------------------------------------------------




Any amounts credited pursuant to the immediately preceding sentence shall be
subject to the same applicable terms and conditions (including vesting, payment
or forfeitability) as apply to the Restricted Stock Units based on which the
dividend equivalents were credited, and such amounts shall be paid in either
cash or Common Stock, as determined by the Administrator in its sole discretion,
at the same time as the Restricted Stock Units to which they relate. If such
amounts are paid in Common Stock, the number of shares so paid shall be rounded
down to the nearest whole number and shall be determined by dividing such
credited amounts by the Fair Market Value per share of Common Stock on the
payment date.
4.    Rights as a Shareholder. Grantee will not have any rights of a stockholder
(including voting and dividend rights) with respect to the Restricted Stock
Units covered by this Award (except as otherwise provided in Section II.A.3).
5.    Adjustments. The Restricted Stock Units covered by this Award will be
subject to adjustment as provided in Article X of the Plan.
B.    Other Terms and Conditions.
1.    Non-Transferability of Award. Except as described below, this Award and
the Restricted Stock Units subject to this Award may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner other than by
will or by the laws of descent or distribution. The terms of this Award are
binding on the executors, administrators, heirs, successors and assigns of
Grantee.
2.    Withholding. Grantee authorizes the Corporation or Grantee’s employer to
withhold from the shares of Common Stock to be delivered as payment the number
of shares of Common Stock needed to satisfy any applicable minimum income and
employment tax withholding obligations, or Grantee agrees to tender sufficient
funds to satisfy any applicable income and employment tax withholding
obligations in connection with the vesting of the Restricted Stock Units under
this Award. Notwithstanding any other provision of this Agreement or the Plan,
the Corporation shall not be obligated to guarantee any particular tax result
for Grantee with respect to any payment provided to Grantee hereunder, and
Grantee shall be responsible for any taxes imposed on Grantee with respect to
any such payment.
3.    Dispute Resolution. Grantee and the Corporation agree that any
disagreement, dispute, controversy, or claim arising out of or relating to this
Agreement, its interpretation, validity, or the alleged breach of this
Agreement, will be settled exclusively and, consistent with the procedures
specified in this Section II.B.3, irrespective of its magnitude, the amount in
controversy, or the nature of the relief sought, in accordance with the
following:
(a)    Negotiation. Grantee and the Corporation will use their best efforts to
settle the dispute, claim, question or disagreement. To this effect, they will
consult and negotiate with each other in good faith and, recognizing their
mutual interests, attempt to reach a just and equitable solution satisfactory to
both parties.
(b)    Arbitration. If Grantee and the Corporation do not reach a solution
within a period of 30 days from the date on which the dispute, claim,
disagreement, or controversy arises, then, upon written notice by Grantee to the
Corporation or the Corporation to Grantee, all disputes, claims, questions,
controversies, or differences will be submitted to arbitration administered by
the American Arbitration Association (the “AAA”) in accordance with the
provisions of its Employment Arbitration Rules (the “Arbitration Rules”).




--------------------------------------------------------------------------------




(1)    Arbitrator. The arbitration will be conducted by one arbitrator skilled
in the arbitration of executive employment matters. The parties to the
arbitration will jointly appoint the arbitrator within 30 days after initiation
of the arbitration. If the parties fail to appoint an arbitrator as provided
above, an arbitrator with substantial experience in executive employment matters
will be appointed by the AAA as provided in the Arbitration Rules. The
Corporation will pay all of the fees, if any, and expenses of the arbitrator and
the arbitration, unless otherwise determined by the arbitrator. Each party to
the arbitration will be responsible for his/its respective attorneys fees or
other costs of representation.
(2)    Location. The arbitration will be conducted in Oakland County, Michigan.
(3)    Procedure. At any oral hearing of evidence in connection with the
arbitration, each party or its legal counsel will have the right to examine its
witnesses and cross-examine the witnesses of any opposing party. No evidence of
any witness may be presented in any form unless the opposing party or parties
has the opportunity to cross-examine the witness, except under extraordinary
circumstances in which the arbitrator determines that the interests of justice
require a different procedure.
(4)    Decision. Any decision or award of the arbitrator is final and binding on
the parties to the arbitration proceeding. The parties agree that the
arbitration award may be enforced against the parties to the arbitration
proceeding or their assets wherever they may be found and that a judgment upon
the arbitration award may be entered in any court having jurisdiction.
(5)    Power. Nothing contained in this Agreement may be deemed to give the
arbitrator any authority, power, or right to alter, change, amend, modify, add
to, or subtract from any of the provisions of this Agreement.
The provisions of this Section II.B.3 survive the termination or expiration of
this Agreement, are binding on the Corporation’s and Grantee’s respective
successors, heirs, personal representatives, designated beneficiaries and any
other person asserting a claim described above, and may not be modified without
the consent of the Corporation. To the extent arbitration is required, no person
asserting a claim has the right to resort to any federal, state or local court
or administrative agency concerning the claim unless expressly provided by
federal statute, and the decision of the arbitrator is a complete defense to any
action or proceeding instituted in any tribunal or agency with respect to any
dispute, unless precluded by federal statute.
4.    Code Section 409A. Without limiting the generality of any other provision
of this Agreement, and to the extent applicable, Section 11.9 of the Plan
pertaining to Code Section 409A is hereby explicitly incorporated into this
Agreement.
5.    No Continued Right as Service Provider. Nothing in the Plan or in this
Agreement confers on Grantee any right to continue as a Service Provider, or
interferes with or restricts in any way the rights of the Corporation or any
Subsidiary or Affiliate, which are hereby expressly reserved, to discharge
Grantee at any time for any reason whatsoever, with or without Cause, except to
the extent expressly provided otherwise in a written employment agreement
between Grantee and the Corporation or any Subsidiary or Affiliate.
6.    Effect on Other Benefits. In no event will the value, at any time, of the
Restricted Stock Units or any other payment or right to payment under this
Agreement be included as compensation or earnings for purposes of any other
compensation, retirement, or benefit plan offered to employees of, or other




--------------------------------------------------------------------------------




Service Providers to, the Corporation or any Subsidiary or Affiliate unless
otherwise specifically provided for in such plan.
7.    Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid.
8.    Electronic Delivery. The Corporation may, in its sole discretion, deliver
any documents related to the Restricted Stock Units and Grantee’s participation
in the Plan, or future awards that may be granted under the Plan, by electronic
means or request Grantee’s consent to participate in the Plan by electronic
means. Grantee hereby consents to receive such documents by electronic delivery
and, if requested, agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Corporation or another third
party designated by the Corporation.
9.    Nature of Grant. In accepting the Award, Grantee acknowledges that:
(a)    the Plan is established voluntarily by the Corporation, it is
discretionary in nature and it may be modified, amended, suspended or terminated
by the Corporation at any time unless otherwise provided in the Plan or this
Agreement;
(b)    the grant of the Restricted Stock Units is voluntary and occasional and
does not create any contractual or other right to receive future grants of
restricted stock units, or benefits in lieu of restricted stock units, even if
restricted stock units have been granted repeatedly in the past;
(c)    all decisions with respect to future restricted stock unit grants, if
any, will be at the sole discretion of the Corporation;
(d)    Grantee is voluntarily participating in the Plan;
(e)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are an extraordinary item that does not constitute compensation of
any kind for services of any kind rendered to the Corporation or Grantee’s
employer, and which is outside the scope of Grantee’s employment contract, if
any;
(f)    the Restricted Stock Units and the Common Stock subject to the Restricted
Stock Units are not intended to replace any pension rights or compensation;
(g)    the future value of the underlying Common Stock is unknown and cannot be
predicted with certainty;
(h)    Awards and resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement benefits or
similar payments insofar as permitted by law;
(j)    in consideration of the grant of the Restricted Stock Units, no claim or
entitlement to compensation or damages shall arise from forfeiture of the
Restricted Stock Units resulting from termination of Grantee’s employment with
the Corporation or Grantee’s employer (for any reason whatsoever and whether or
not in breach of local labor laws) and Grantee irrevocably releases the




--------------------------------------------------------------------------------




Corporation and Grantee’s employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, Grantee shall be deemed irrevocably to have waive
any entitlement to pursue such claim; and
(k)    in the event Grantee ceases to be a Service Provider (whether or not in
breach of local labor laws), Grantee’s right to vest in the Restricted Stock
Units under the Plan, if any, will terminate effective as of the date that
Grantee is no longer a Service Provider and will not be extended by any notice
period mandated under local law (e.g., active service would not include a period
of “garden leave” or similar period pursuant to local law); the Administrator
shall have the exclusive discretion to determine when Grantee is no longer a
Service Provider for purposes of the Restricted Stock Units.
10.    Non-U.S. Addendum. Notwithstanding any provisions in this Agreement, the
Restricted Stock Units shall also be subject to the special terms and conditions
set forth in the Non-U.S. Addendum attached as Appendix B to this Agreement for
Grantee’s country. Moreover, if Grantee relocates to one of the countries
included in the Non-U.S. Addendum, the special terms and conditions for such
country will apply to Grantee to the extent the Corporation determines that the
application of such terms and conditions are necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Non-U.S.
Addendum attached hereto as Appendix B constitutes part of this Agreement.
11.    Governing Law. This Agreement is governed by and construed in accordance
with the laws of the State of Michigan, notwithstanding conflict of law
provisions.
12.    Clawback Policy. Any Restricted Stock Units that have vested shall be
subject to the Corporation’s recoupment policy, as in effect from time to time.


(Signature Page Follows)






--------------------------------------------------------------------------------






This Agreement may be executed in two or more counterparts, each of which is
deemed an original and all of which constitute one document.
TRIMAS CORPORATION
Dated:  [grant date]
By: /s/ Joshua A. Sherbin
Name: Joshua A. Sherbin
Title: Vice President, General Counsel, Chief Compliance Officer and Corporate
Secretary



GRANTEE ACKNOWLEDGES AND AGREES THAT NOTHING IN THIS RESTRICTED STOCK UNITS
AGREEMENT, NOR IN THE CORPORATION’S 2006 LONG TERM EQUITY INCENTIVE PLAN, WHICH
IS INCORPORATED INTO THIS AGREEMENT BY REFERENCE, CONFERS ON GRANTEE ANY RIGHT
WITH RESPECT TO CONTINUATION AS A SERVICE PROVIDER OF THE CORPORATION OR ANY
PARENT OR SUBSIDIARY OR AFFILIATE, NOR INTERFERES IN ANY WAY WITH GRANTEE’S
RIGHT OR THE CORPORATION’S RIGHT TO TERMINATE GRANTEE’S SERVICE PROVIDER
RELATIONSHIP AT ANY TIME, WITH OR WITHOUT CAUSE AND WITH OR WITHOUT PRIOR
NOTICE.
BY CLICKING THE “ACCEPT” BUTTON BELOW, GRANTEE ACKNOWLEDGES RECEIPT OF A COPY OF
THE PLAN AND REPRESENTS THAT GRANTEE IS FAMILIAR WITH THE TERMS AND PROVISIONS
OF THE PLAN. GRANTEE ACCEPTS THIS RESTRICTED STOCK UNIT AWARD SUBJECT TO ALL OF
THE TERMS AND PROVISIONS OF THIS AGREEMENT AND THE PLAN. GRANTEE HAS REVIEWED
THE PLAN AND THIS AGREEMENT IN THEIR ENTIRETY. GRANTEE AGREES TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD.




--------------------------------------------------------------------------------






APPENDIX A
TO
RESTRICTED STOCK UNITS AGREEMENT
GLOSSARY
For purposes of this Agreement:
“Affiliate” means any person or entity which controls, is controlled by, or is
under common control with the Corporation.


“Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.


A “Change of Control” shall be deemed to have occurred upon the first of the
following events to occur:


(i)
any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities beneficially
owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities, excluding any Person who becomes such
a Beneficial Owner in connection with a transaction described in clause (A) of
paragraph (iii) below;



(ii)
the following individuals cease for any reason to constitute a majority of the
number of directors then serving on the Board: individuals who, on the date
hereof, constitute the Board and any new director (other than a director whose
initial assumption of office is in connection with an actual or threatened
election contest, including but not limited to a consent solicitation, relating
to the election of directors of the Corporation) whose appointment or election
by the Board or nomination for election by the Corporation’s stockholders was
approved or recommended by a vote of at least two-thirds (2/3) of the directors
then still in office who either were directors on the date hereof or whose
appointment, election or nomination for election was previously so approved or
recommended (the “Incumbent Board”); provided, however, that no individual shall
be considered a member of the Incumbent Board if such individual initially
assumed office as a result of either an actual or threatened election contest
(an “Election Contest”) or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”),
including by reason of any agreement intended to avoid or settle any Election
Contest or Proxy Contest;



(iii)
there is consummated a merger, consolidation, wind-up, reorganization or
restructuring of the Corporation with or into any other entity, or a similar
event or series of such events, other than (A) any such event or series of
events which results in (1) the voting securities of the Corporation outstanding
immediately prior to such event or series of events continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity or any parent thereof), in combination with the ownership
of any trustee or other fiduciary holding securities under an employee benefit
plan of the Corporation or any subsidiary of the Corporation, at least 51% of
the combined voting power of the securities of the Corporation or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation and (2) the individuals who comprise the Board immediately prior
thereto constituting immediately thereafter at least a majority of the board of
directors





--------------------------------------------------------------------------------




of the Corporation, the entity surviving such merger or consolidation or, if the
Corporation or the entity surviving such merger is then a subsidiary, the
ultimate parent thereof, or (B) any such event or series of events effected to
implement a recapitalization of the Corporation (or similar transaction) in
which no Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Corporation (not including in the securities Beneficially
Owned by such Person any securities acquired directly from the Corporation or
its Affiliates) representing 35% or more of the combined voting power of the
Corporation’s then outstanding securities; or


(iv)
the stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation or there is consummated an agreement for the sale
or disposition by the Corporation of all or substantially all of the
Corporation’s assets (it being conclusively presumed that any sale or
disposition is a sale or disposition by the Corporation of all or substantially
all of its assets if the consummation of the sale or disposition is contingent
upon approval by the Corporation’s stockholders unless the Board expressly
determines in writing that such approval is required solely by reason of any
relationship between the Corporation and any other Person or an Affiliate of the
Corporation and any other Person), other than a sale or disposition by the
Corporation of all or substantially all of the Corporation’s assets to an entity
(A) at least 51% of the combined voting power of the voting securities of which
are owned by stockholders of the Corporation in substantially the same
proportions as their ownership of the Corporation immediately prior to such sale
or disposition and (B) the majority of whose board of directors immediately
following such sale or disposition consists of individuals who comprise the
Board immediately prior thereto.



Notwithstanding the foregoing, (A) a “Change of Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Corporation immediately prior to such transaction or series
of transactions continue to have substantially the same proportionate ownership
in an entity which owns all or substantially all of the assets of the
Corporation immediately following such transaction or series of transactions and
(B) if required to avoid accelerated taxation and/or tax penalties under Section
409A of the Code, a “Change of Control” shall be deemed to have occurred only if
a “change in the ownership of the corporation,” a “change in effective control
of the corporation” or a “change in the ownership of a substantial portion of
the assets of the corporation,” within the meaning of Section 409A(a)(2)(A)(v)
of the Code shall also be deemed to have occurred under Section 409A of the
Code.


“Good Reason” means:


(i)
A material and permanent diminution in Grantee’s duties or responsibilities;

(ii)
A material reduction in the aggregate value of base salary and bonus opportunity
provided to Grantee by the Corporation; or

(iii)
A permanent reassignment of Grantee to another primary office more than 50 miles
from the current office location.

Grantee must notify the Corporation of Grantee’s intention to invoke termination
for Good Reason within 90 days after Grantee has knowledge of such event and
provide the Corporation 30 days’ opportunity for cure, or such event shall not
constitute Good Reason. Grantee may not invoke termination for Good Reason if
Cause exists at the time of such termination.




--------------------------------------------------------------------------------




“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Corporation or any of its subsidiaries, (ii) a trustee
or other fiduciary holding securities under an employee benefit plan of the
Corporation or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Corporation in
substantially the same proportions as their ownership of stock of the
Corporation.


“Qualifying Termination” means a termination of Grantee’s services with the
Corporation or a Subsidiary or an Affiliate of the Corporation for any reason
other than:
(i)    death;
(ii)    Disability;
(iii)    Cause; or
(iv)     a termination of services by Grantee without Good Reason (as defined
above).






--------------------------------------------------------------------------------






APPENDIX B
TO
RESTRICTED STOCK UNITS AGREEMENT
NON-U.S. ADDENDUM


Additional Terms and Conditions for Equity Grants Under the TriMas Corporation
2006 Long Term Equity Incentive Plan


Terms and Conditions


This Addendum includes additional terms and conditions that govern the
restricted stock units (“RSUs”) granted to you under the TriMas Corporation 2006
Long Term Equity Incentive Plan (referred to as the “Plan”) if you reside in one
of the countries listed below. Certain capitalized terms used but not defined in
this Addendum have the meanings set forth in the Plan and/or your award
agreement (the “Agreement”) that relates to your award. By accepting your award,
you agree to be bound by the terms and conditions contained in the paragraphs
below in addition to the terms of the Plan, the Agreement, and the terms of any
other document that may apply to you and your award.


Notifications


This Addendum also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to participation in the
Plan. The information is based on the securities, exchange control, and other
laws in effect in the respective countries as of January 2015. Such laws are
often complex and change frequently. As a result, it is strongly recommended
that you not rely on the information in this Addendum as the only source of
information relating to the consequences of your participation in the Plan
because the information may be out of date at the time you vest in your RSUs or
sell shares acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and TriMas Corporation (the “Corporation”)
is not in a position to assure you of a particular result. Accordingly, you are
advised to seek appropriate professional advice as to how the relevant laws in
your country may apply to your situation.


Finally, if you are a citizen or resident of a country other than the one in
which you are currently working, transferred employment after the RSUs were
granted to you, or are considered a resident of another country for local law
purposes, the information contained herein may not apply.


COUNTRY-SPECIFIC LANGUAGE
Below please find country specific language that applies to Participants in the
following countries: the United Kingdom.


















--------------------------------------------------------------------------------




UNITED KINGDOM


Terms and Conditions


Non-Transferability of Award. Section II.B.1 of the Agreement is hereby amended
in its entirety to read as follows:


“Except as described below, this Award and the Restricted Stock Units subject to
this Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and the Award shall lapse and any unvested Restricted Stock Units
subject to this Award shall be forfeited if a bankruptcy order is made in
respect of Grantee. For the avoidance of doubt, the provisions contained in
Section 11.13 of the Plan which allow each Participant to designate a
beneficiary for the Restricted Stock Units awarded to him or her under the Plan
shall not apply to this Award.”


Withholding. Section II.B.2 of the Agreement is hereby amended in its entirety
to read as follows:


“Grantee hereby indemnifies the Corporation, Grantee’s employer or any other
person in respect of:


(i)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising from the vesting
of the Award (or which would not otherwise have arisen but for the grant of the
Award to Grantee); and



(ii)
any amount of income tax for which the Corporation, Grantee’s employer or any
other person is obliged to account under the Pay-As-You-Earn system and any
amounts of employee’s national insurance contributions arising in respect of, or
in connection with the holding or disposal by Grantee of the shares of Common
Stock acquired pursuant to the Award or the conversion of such shares of Common
Stock into securities of another description whilst such shares of Common Stock
are held by Grantee,

 
and in pursuance of such indemnity, Grantee hereby agrees that he or she shall
pay to the Corporation (or to such other entity as directed by it) such amount
as shall be notified to Grantee by the Corporation as being due on any occasion
under such indemnity, within seven days after being so notified. To the extent
that Grantee fails to pay any amount so notified to him or by the Corporation
within seven days after such notification, Grantee hereby agrees that the
Corporation may withhold, or procure the withholding, from any salary, wages,
payment or payments due to Grantee from the Corporation or the Employer an
amount which is equal to the amount notified to Grantee, sell or procure the
sale of sufficient of the shares of Common Stock acquired by Grantee pursuant to
the Award on behalf of Grantee to produce a sum which after any costs of sale is
sufficient to discharge the amount so notified to Grantee and retain such sum or
make such other arrangements, by which Grantee hereby agrees to be bound, so as
to ensure that the amount notified to Grantee is discharged in full. The
Corporation will not be obliged to deliver any shares of Common Stock to Grantee
pursuant to the Award if Grantee fails to comply with his or her obligations
under the foregoing provisions of this Section II.B.2 and Grantee shall not be
entitled to receive the delivery of such shares of Common Stock.”




--------------------------------------------------------------------------------






Clawback Policy. Section II.B.12 of the Agreement shall not apply.


Data Privacy. A new Section II.B.13 is added to the Agreement to read as
follows:


“The Corporation and Grantee’s employer (together the “Data Processors”) will
process the Grantee’s personal data and each may transfer the Grantee’s personal
data to their Subsidiaries, HM Revenue and Customs and third party service
providers, for the purposes of managing and administering the Award and the
operation of the Plan including but not limited to:
(a)
administering and maintaining records relating to Grantee;

(b)
providing information to (i) trustees of any employee benefit trust or (ii)
other third party administrators involved directly or indirectly in the
operation of the Plan;

(c)
providing information relating to the Grantee in connection with the operation
of the Plan to HM Revenue and Customs;

(d)
providing information to potential purchasers of one or more of the Data
Processors; and

(e)
allowing any personal data provided by Grantee to be sent to and kept and used
by any third party engaged by the Corporation to administer the Plan, including
but not limited to the maintenance by such a third party of a database of
Participants in the Plan.

Such personal data includes (without limitation) Grantee’s name, home address
and telephone number; date of birth; social insurance or national insurance
number or other identification number; salary; nationality; job title; any
Common Stock or directorships held in the any of the Data Processors; alleged,
proven and convicted offences, felonies and/or wilful misconduct; wilful failure
or refusal to follow directions from the board of the Corporation; breach of
fiduciary duty to the Corporation or a Subsidiary; and details of all Awards or
any other entitlement to Common Stock awarded, cancelled, exercised, vested,
unvested or outstanding in Grantee’s favour.
Grantee’s personal data may be transferred to the Data Processors or to any
third parties assisting in the implementation, administration and management of
the Plan and/or the Award which are based outside of the UK. Grantee’s employer
and the Corporation (as appropriate) will implement safeguards to ensure the
appropriate levels of protection for all such personal data. Grantee may request
a list with the names and addresses of any potential recipients of the data by
contacting their local human resources representative.
Grantee's personal data will be held only as long as is necessary for the
purpose for which it was collected. Grantee may (without cost) by contacting in
writing their local human resources representative (i) view or request
additional information about the storage and processing of their personal data,
and/or (ii) request that any personal data that the Data Processors hold about
Grantee which is inaccurate or out of date is corrected where appropriate.”




--------------------------------------------------------------------------------




Loss of Office or Employment. A new Section II.B.14 is added to the Agreement to
read as follows:


“In no circumstances shall Grantee, on ceasing to hold the office or employment
by virtue of which he has been granted this Award, be entitled to any
compensation for any loss of any right or benefit or prospective right or
benefit under the Award or the Plan which he might otherwise have enjoyed
whether such compensation is claimed by way of damages for wrongful dismissal or
other breach of contract or by way of compensation for loss of office or
otherwise.”


Notifications


There are no country-specific notifications.














